MANDATE
THE STATE OF TEXAS

TO THE 175TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on May 13, 2015, the cause upon appeal to revise
or reverse your judgment between

Mark A. Salazar, Appellant(s)

V.

The State of Texas, Appellee(s)

No. 04-14-00692-CR     and      Tr. Ct. No. 2009CR9726

was determined, and therein our Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the motion to
withdraw filed by Salazar’s attorney is GRANTED, and the trial court’s order
is AFFIRMED as modified. It is ORDERED no costs shall be assessed against
Salazar in relation to his trial or this appeal because he qualifies as indigent
under TEX. R. APP. P. 20.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

Witness the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of Texas,
with the seal of the Court affixed and the City of San Antonio on July 13, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853